Citation Nr: 0534365	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  02-17 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a neck injury with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to July 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision by which the RO continued 
the veteran's rating of 20 percent for the disability at 
issue.  A notice of disagreement (NOD) was received in July 
2002, and a statement of the case (SOC) was issued in 
September 2002.  A substantive appeal was received from the 
veteran in November 2002.

In April 2004, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a February 
2005 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required. 


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on the claim.

In response to the Board's prior request for further 
examination of the veteran, the RO arranged for the veteran 
to undergo VA neurological and orthopedic examinations; these 
examinations were conducted on the same day in November 2004.  
The neurological examiner's documented findings to include 
that the veteran was able to flex 10 degrees and extend to 5 
degrees, that he was able to laterally flex to 10 degrees and 
rotate 20 degrees, and that there was no palpable cervical 
muscle spasm.  However, the orthopedic examiner expressly 
diagnosed muscle spasms, and reported, with respect to range 
of motion, that the veteran sat with his head in with a 
forward position at 40 degrees out of a possible 45 degrees 
and that he was reportedly unable to flex his head back to a 
neutral position.  

Because the range of motion findings and findings as to 
presence of muscle spasms are essentially contradictory, the 
Board determines that further medical examination and opinion 
is needed to obtain appropriate and accurate clinical and 
other findings to properly evaluate the disability under 
consideration.  

Accordingly, the RO should arrange for the veteran to undergo 
further neurological and orthopedic examinations, by 
physicians, at an appropriate VA medical facility.
The veteran is, again, advised that a failure to report to 
any scheduled examination(s), without good cause, shall 
result in a denial of the claim for increase.  See 38 C.F.R. 
§ 3.655(b) (2005).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2005).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo 
separate VA orthopedic and neurological 
examinations, by physicians, at an 
appropriate VA medical facility, 

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include, in connection with 
the orthopedic examination, X-rays) 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.  

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
cervical spine - to specifically include 
any sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, and/or absent reflexes.  The 
examiner should also offer an opinion as 
to whether the veteran has any separately 
ratable neurological disability (in 
addition to orthopedic disability) as a 
manifestation of the service-connected 
cervical spine disability.

The orthopedic examiner should conduct 
range of motion testing of the cervical 
spine (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  He/she should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
cervical spine.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.  The examiner should also 
render findings as to whether the veteran 
has an abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  If the veteran 
fails to report to any scheduled 
examination(s), the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


 
 
 
 

